Citation Nr: 1102875	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-45 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, anxiety disorder, 
and bipolar disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1953 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In October 2010, the Veteran appeared at a hearing before the 
undersigned.  A transcript of the hearing is in the record.  

Although the RO framed the third issue on appeal as entitlement 
to service connection for depressive disorder, a review of the 
record indicates that the Veteran also has been treated for 
anxiety disorder and bipolar disorder.  The United States Court 
of Appeals for Veterans Claims has recently ruled that claims for 
service connection for one psychiatric disability encompass 
claims for service connection for all psychiatric disabilities 
that are reasonably raised by the record.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  Accordingly, the Board finds that the 
Veteran's claim is most appropriately characterized as reflected 
on the title page of this decision.

As a final introductory matter, the Board observes that the 
Veteran claims to have been awarded Social Security 
Administration (SSA) disability benefits due, in part, to his MS 
and depression.  The Veteran is not currently service-connected 
for those disabilities.  Nevertheless, in light of the actions 
taken below, the Board interprets the Veteran's assertions as 
raising an implicit claim of entitlement to a total disability 
rating based on individual unemployability due to a service-
connected disability (TDIU).  As that claim has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The underlying issues of service connection for MS, an acquired 
psychiatric disorder, bilateral hearing loss, and tinnitus are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  VA will notify the veteran when further action, 
on his part, is warranted.


FINDINGS OF FACT


1.  In a December 1971 rating decision, the RO denied the claim 
of service connection for multiple sclerosis (MS).  After the 
Veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the denial of the claim and 
the rating decision became final.

2.  The additional evidence presented since the December 1971 
rating decision relates to an unestablished fact necessary to 
substantiate the Veteran's MS claim and raises a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The RO's December 1971 rating decision denying service 
connection for MS is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  The additional evidence presented since the RO's December 
1971 rating decision is new and material and the Veteran's MS 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

In light of the Board's decision to reopen the claim for service 
connection for MS and remand the other issues on appeal - 
outcomes that are fully favorable to the Veteran - no further 
discussion with respect to VCAA compliance is necessary.

Application to Reopen the Claim of Service Connection

A December 1971 rating decision denied the Veteran's claim for 
service connection for MS.  The Veteran did not file a timely 
appeal of that decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
Thus, the December 1971 decision became final because the Veteran 
did not file a timely appeal.

Although the prior rating decision is final, it may nevertheless 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

As the Veteran's application to reopen his claim for service 
connection for MS was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Regardless of how the RO ruled on the question of reopening, the 
Board must decide the matter on appeal, because reopening is a 
threshold jurisdictional question for the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable only when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when the 
evidentiary assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion).

At the time of the initial December 1971 rating decision, the 
evidence before the RO consisted of service treatment records 
dated from February 1953 to January 1955, which were negative for 
any complaints, diagnoses, or treatment for MS or related 
symptoms.  

Additional evidence included medical records showing that, from 
late December 1965 to mid-January 1966, the Veteran sought 
inpatient treatment at a private neurology clinic.  At the time 
of his admission, he told private treating providers that he had 
first experienced balance and speech problems approximately one 
year earlier.  However, he added that these initial problems had 
abated after six weeks and that he had remained asymptomatic 
until late December 1965, when he began experiencing episodes of 
double vision accompanied by dizziness, right-sided weakness, and 
slurred speech.  

During his hospitalization, the Veteran underwent an extensive 
neurological evaluation, which included sensory, reflex, and 
motor testing, an electroencephalogram (EEG) with lumbar 
puncture, and skull X-rays.  Based upon the results of that 
evaluation, he was diagnosed with MS with right-sided 
internuclear ophthalmoplegia.  However, no findings were made 
with respect to the etiology of his neurological problems.

After reviewing the evidence then of record, the initial RO 
adjudicators determined that the Veteran's MS symptoms had not 
manifested in service or within the seven-year presumptive period 
following his military discharge.  38 C.F.R. §§ 3.307 (a).  
Consequently, his claim for service connection was denied.

In support of his application to reopen his claim, the Veteran 
has submitted written statements and Board testimony indicating 
that his dizziness, loss of balance, speech problems, and lower 
extremity weakness all had their onset during his period of 
active service.  Specifically, the Veteran now asserts that he 
first reported these symptoms to field medical providers at a 
mobile Army surgical hospital (MASH) unit in Korea; however, he 
maintains that no formal treatment was ever administered and that 
he was instead given aspirin, phenacetin, and caffeine (APC) 
pills and told to consult a physician upon discharge.  The 
Veteran also contends that, within one year of leaving the 
military, he experienced balance problems while operating a motor 
vehicle that caused him to be arrested for driving under the 
influence, a charge that was later dropped once it was determined 
that he was not intoxicated.  He further maintains that his 
symptoms remained latent for the next several years and that he 
did not seek additional treatment until a sudden loss of vision 
in December 1965 convinced him that "there [was] something 
really wrong."  

Additionally, the Veteran's representative has submitted a 
September 2010 written statement listing common MS symptoms, 
including the vision impairment, balance problems, and lower 
extremity weakness that the Veteran reportedly first experienced 
in service.  In that written statement, the representative also 
asserts that "medical dictionaries and treatises show that a 
disease like MS doesn't just show up overnight," and that, in 
light of the long latency period and the Veteran's reported 
episodic flare-ups, it is likely that his symptoms existed years 
before his official diagnosis in 1966.

Other evidence that was not present at the time of the initial 
rating decision includes VA medical records dated from June 2007 
through July 2010.  Those medical records reflect ongoing 
treatment for depression and neurological problems, which have 
been alternately assessed as symptoms of MS and or another 
demyelinating disorder.  

The Board finds that the previously unconsidered clinical 
evidence, showing going treatment for MS-related symptoms, 
combined with the written statements and Board testimony 
reflecting a continuity of symptoms since service, including 
specific episodes of neurological impairment while on active duty 
in Korea and within a year of leaving the military, are both new 
and material.  That newly submitted clinical and lay evidence was 
not previously considered by agency decision makers.  Nor is it 
is cumulative or redundant of the prior evidence used to 
adjudicate his claim.  On the contrary, the new evidence 
submitted by the Veteran relates to unestablished facts necessary 
to substantiate his claim as it tends to show that he has MS that 
was incurred or aggravated in service or manifested to a 
compensable degree within seven years after his discharge.  
Moreover, that new evidence is presumed credible for the purpose 
of determining whether it is material to the Veteran's claim.  
Justus, 3 Vet. App. at 513.  

In light of the foregoing, the Board finds that the Veteran has 
submitted new and new evidence of record in support of his 
previously denied claim for service connection for MS.  
Accordingly, that claim is reopened.  38 U.S.C.A. § 5108.  To 
that extent only, the appeal is allowed.


ORDER

New and material evidence having been submitted, the claim for 
service connection for MS is reopened.  To that extent only the 
appeal is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the issues that 
remain on appeal.

First, with respect to the newly reopened claim for service 
connection for MS, the Board observes that this disease is a 
chronic neurologic disorder characterized by such symptoms as 
weakness, incoordination, paresthesias, speech disturbances, and 
visual disturbances, most commonly double vision.  The course of 
the disease is usually prolonged, with remissions and relapses 
over many years.  See Dorland's Illustrated Medical Dictionary 
973 (30th ed. 2003).  

The Board acknowledges that recent VA medical providers have 
disagreed as to whether the Veteran's neurological current 
symptoms support a diagnosis of MS or a different demyelinating 
disorder.  Nevertheless, in a claim for service connection, the 
requirement of a "current disability" is satisfied if a 
disorder is diagnosed at the time a claim is filed or at any time 
during the pendency of the appeal.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  In this case, the Veteran has a post-
service diagnosis of MS that was predicated on specific 
neurological symptoms (dizziness, peripheral neuropathy, and 
balance problems) for which he has sought treatment throughout 
the pendency of this appeal.  Thus, notwithstanding the lack of 
consensus as to whether he meets the diagnostic criteria for MS, 
the Board finds that sufficient evidence of a current disability 
has been presented during the appeals period.  Id.  The remaining 
questions, thus, are whether the Veteran's MS symptoms were 
caused or aggravated during his period of active duty or are 
otherwise related to service. 

Under VA regulations, service connection for MS may be granted if 
it becomes manifest to a degree of 10 percent or more at any time 
during a Veteran's period of active duty or within seven year of 
his leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2010).  In this case, the Veteran left 
active duty in February 1955.  Thus, in order for his MS to be 
presumptively service connected, the evidence of record would 
need to show that the disease manifested itself on or before 
February 1962.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).  In a claim for service connection, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still triggers 
the duty to assist if it indicates that the Veteran's condition 
may be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) ( 38 C.F.R. § 3.159(c)(4) presents a low threshold 
for the requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

As noted above, the Veteran has reported that he suffers from MS-
related symptoms, including vision impairment, dizziness, loss of 
balance, and lower extremity weakness, which had their onset 
during his period of active duty in Korea.  He has also indicated 
that he experienced these symptoms within one year after leaving 
the military, or prior to February 1956.  

The Veteran is competent, as a lay person, to describe a history 
of symptoms of which he has personal knowledge, and his 
statements in this regard are considered credible.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, he is not competent to 
opine as to medical etiology or to render medical opinions.  Barr 
v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Thus, his 
written statements and testimony regarding the onset of his MS in 
service, or within the seven-year presumptive period, are 
insufficient, standing alone, to warrant a grant of service 
connection.  Nevertheless, the Board finds that this lay 
evidence, in combination with the post-service clinical records, 
suggest a possible nexus between the Veteran's current symptoms 
and service, which, while insufficient to grant his claim, is 
enough to trigger VA's duty to assist by furnishing a VA 
examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

As the Veteran has not yet undergone a VA examination with 
respect to his MS claim, the Board finds that he should be 
afforded one on remand.  That examination should include a review 
of the Veteran's entire claims file.  38 C.F.R. § 4.1 (2010).  
Moreover, in light of the foregoing, that examination should 
specifically address whether the Veteran's current neurological 
symptoms were caused or aggravated in service or manifested to a 
degree of 10 percent or more within seven years following his 
February 1955 discharge.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The Board now turns to the Veteran's claim for service connection 
for an acquired psychiatric disorder.  In written statements and 
testimony before the Board, he asserts that he has suffered from 
bouts of depression since leaving the military.  Additionally, he 
contends that his depression is related to the MS for which he is 
seeking service connection.  VA is required to consider all 
theories of entitlement raised either by the claimant or by the 
evidence of record as part of the non-adversarial administrative 
adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. 
Cir. 2009).  Accordingly, the Board must consider whether service 
connection for depression or other diagnosed psychiatric disorder 
is warranted not only on a direct basis but also as secondary to 
MS, if the latter is found to be service-related.  Id.

As noted above, the Board is remanding the Veteran's MS claim for 
additional development.  Accordingly, it must also defer 
adjudication of his acquired psychiatric disorder claim as the 
resolution of the former issue has bearing on the outcome of the 
latter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(holding that two issues are 'inextricably intertwined' when they 
are so closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered). 

Additionally, the Board observes that the Veteran was afforded a 
September 2008 VA examination in which his current symptoms and 
VA medical history were found to support diagnoses of major 
depressive disorder, not otherwise specified, anxiety disorder, 
and alcohol dependence, in remission.  Significantly, however, 
the September 2008 VA examiner did not render an opinion as to 
whether any of the Veteran's current psychiatric problems were 
related to any aspect of his military service.  Nor has any other 
VA or private medical provider.  

The Board recognizes that the Veteran himself has attributed his 
current depression to his in-service experiences.  However, the 
Board finds that the Veteran's subjective statements in this 
regard, like his lay assertions regarding the etiology of his MS, 
are insufficient in and of themselves to warrant a grant of 
service connection.  Nevertheless, those lay statements, in 
combination with the aforementioned clinical evidence, are 
sufficient to trigger VA's duty to assist by providing him with a 
new VA examination and etiological opinion with respect to his 
psychiatric claim.  38 C.F.R. § 3.159(c)(4).  Specifically, on 
remand, a VA examiner should diagnose all current psychiatric 
disorders and provide an opinion as to whether it is more likely 
than not that any of those disorders were caused or permanently 
aggravated by any aspect of the Veteran's military service.  The 
VA examiner's opinion should be based on a review of all 
pertinent evidence of record and supported by a rationale.  38 
C.F.R. § 4.1 (2010).  

Moreover, if the Veteran's MS is found to be service-related, the 
VA psychiatric examiner should opine as to whether or not that 
condition caused or permanently aggravated any of his current 
mental health problems.  

Further, as the record reflects that the Veteran has been treated 
for substance abuse, the VA examiner should render an opinion 
that expressly addresses whether any current psychiatric 
disability, excluding drug or alcohol addiction, is related to 
the Veteran's service, to specifically exclude any in-service 
substance abuse.  See 38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 
38 C.F.R. § 3.1(m) (2010) (service connection and disability 
compensation for either alcohol or drug abuse is prohibited for 
claims for compensation filed after October 31, 1990).

Next, the Board observes that the Veteran testified at his 
October 2010 Travel Board hearing that he was currently in 
receipt of SSA benefits.  He further indicated that, in addition 
to any SSA retirement benefits he might be receiving due to his 
age, he had been awarded SSA disability compensation that was 
specifically due to his MS symptoms and related depression.  
However, no decision granting a claim for SSA disability 
benefits, nor any records associated with such a claim, have yet 
been associated with his claims file.  Because any decision 
granting SSA disability benefits and the medical records upon 
which that award is predicated are relevant to the Veteran's 
claim, efforts to obtain those records should be made on remand.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991).

VA records also appear to be outstanding.  The Veteran's VA 
medical records reflect that, as of July 2010, he was receiving 
regular treatment for neurological symptoms associated with MS 
and psychiatric complaints characteristic of depression and 
anxiety.  The Veteran subsequently indicated at his October 2010 
Travel Board hearing that he was continuing to seek VA treatment 
for his neurological and psychiatric symptoms.  However, no VA 
medical records dated after July 2010 have yet been associated 
with his claims file.  As VA is on notice that subsequent VA 
medical records may exist that are relevant to the Veteran's MS 
and psychiatric claims, efforts to obtain those outstanding 
records should be made on remand. 

A remand is also warranted with respect to the Veteran's claim 
for service connection for bilateral hearing loss, which he 
contends was caused by in-service acoustic trauma.  Specifically, 
the Veteran maintains that, during basic training and subsequent 
service in the artillery, he was routinely exposed to heavy 
weapon and lights arm fire without the aid of hearing protection.

The record reflects that the Veteran underwent a September 2008 
VA audiology examination, which yielded a diagnosis of severe to 
moderately-severe bilateral sensorineural hearing loss.  
Significantly, the VA examiner opined that the Veteran's hearing 
loss was more likely than not related to his reported in-service 
duties as an artillery transport specialist.  However, the RO 
subsequently discounted this positive VA nexus opinion on the 
grounds that it was based upon incorrect information, 
specifically, the Veteran's reports of in-service noise exposure.  
The RO found the Veteran's account in this regard to be 
inherently incredible in light of his DD-214 separation form, 
which showed that his military occupational specialty was clerk 
typist and did not indicate that he had ever served in the 
artillery.  

The Vetearn does not dispute that he served as a clerk typist.  
However, he contends that he was also assigned to an Fort Lewis, 
Washington-based artillery battalion in which he incurred 
significant noise exposure.  The Board is unable to assess the 
credibility of the Veteran's assertions as none of his service 
personnel records, with the exception of his separation form, 
have yet been associated with the claims file. These outstanding 
service personnel records may prove helpful in determining 
whether the Veteran was, in fact, exposed to in-service acoustic 
trauma in the form of heavy weapons and small arms fire.  
Accordingly, the Board considers these outstanding records to be 
highly pertinent to his hearing loss claim and finds that efforts 
to obtain them should be made on remand.  38 C.F.R. § 3.159(c)(2) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Additionally, the Board finds that, on remand, the Veteran should 
be afforded a new VA examination and etiological opinion with 
respect to his hearing loss claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010).  That new VA opinion 
should be supported by a rationale that expressly reconciles the 
findings of the September 2008 VA examiner.  Moroever, that new 
VA opinion should be based on a review of all pertinent evidence 
of record, including all newly received service personnel 
records.  38 C.F.R. § 4.1 (2010).  

Finally, the Board observes that, following the RO's August 2010 
denial of the Veteran's tinnitus claim, he did not submit a 
written notice of disagreement.  Nevertheless, the Veteran 
effectively expressed his disagreement with the RO decision in 
testimony at the October 2010 Travel Board hearing.  That 
testimony was received by the presiding Acting Veterans Law 
Judge, who had custody of the Veteran's claims file.  Moreover, a 
written transcript of that testimony is now of record.  
Accordingly, the Board finds that testimony constituted a timely 
notice of disagreement with the RO's August 2010 denial of his 
claim.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (a statement made 
during a personal hearing, when later reduced to writing in a 
transcript, constitutes a written notice of disagreement within 
the meaning of 38 C.F.R. § 7105).

Where a notice of disagreement has been timely filed with regard 
to an issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As the RO has not yet had an opportunity to issue a 
statement of the case with respect to the Veteran's tinnitus 
claim, the Board finds that a remand is necessary to ensure that 
one is issued.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Issue a statement of the case that 
addresses the issue of service connection for 
tinnitus.  Inform the Veteran of his appeal 
rights and that he must perfect an appeal if he 
desires appellate review of that issue.  

2.  Contact the National Personnel Records 
Center, the Personnel Information Exchange 
System, and/or any other appropriate source, 
and request the Veteran's complete service 
personnel records.  All attempts to obtain 
those records should be noted in the claims 
file, and the Veteran should be notified of any 
unsuccessful efforts.

3.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security disability 
benefits as well as the medical records relied 
upon concerning that claim.

4.  Obtain and associate with the claims file 
all medical records from the VA Puget Sound 
Health Care System dated after July 2010.  

5.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his multiple sclerosis (MS).  All 
indicated tests and studies should be performed 
and all findings reported in detail.  The 
claims file should be reviewed by the examiner, 
and the examination report should reflect that 
review.  The examiner should provide a 
rationale for the opinion and reconcile it with 
all pertinent evidence of record, including the 
Veteran's lay assertions of dizziness, loss of 
balance, and lower extremity weakness during 
service and in the year following his military 
discharge, the January 1966 private hospital 
record showing a diagnosis of MS, and his 
subsequent VA medical records showing treatment 
for MS and related neurological symptoms.  
Additionally, the VA examiner should consider 
the Veteran's written statements and testimony 
asserting a continuity of symptomatology of 
neurological problems since his period of 
active service.  Dalton v. Nicholson, 21 Vet. 
App. 23 (2007).  Specifically, the VA 
examiner's opinion should address the 
following:

a)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran had ascertainable residuals 
that would warrant a diagnosis of MS 
during active service or within the 
first seven years after his separation 
from active service (thus, on or prior 
to February 2, 1962).  

b)  State whether it is as likely as not 
(50 percent probability or greater) that 
the Veteran's MS is otherwise related to 
any aspect of his military service.   

6.  Next, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any psychiatric disorder, including 
depression, anxiety disorder, and bipolar 
disorder.  All indicated tests and studies 
should be performed and all findings reported 
in detail.  The claims file should be reviewed 
by the examiner, and the examination report 
should reflect that review.  The examiner 
should provide a rationale for the opinion and 
reconcile it with all pertinent evidence of 
record, including the Veteran's VA medical 
records and September 2008 VA examination 
report showing complaints of depression and 
diagnoses of major depressive disorder, not 
otherwise specified, anxiety disorder, bipolar 
disorder, and alcohol dependence, in remission.  
Additionally, the VA examiner should consider 
the Veteran's assertions that he suffers from 
depression that was caused or aggravated by his 
MS.  The VA examiner should also consider the 
Veteran's written statements and testimony 
asserting a continuity of symptomatology of 
depression since service.  Dalton.  
Specifically, the VA examiner's opinion should 
address the following:

      a)  Diagnose all current psychiatric 
disorders.

b)  If and only if the Veteran's MS is 
found to be service-related, state 
whether it is at least as unlikely as 
not (50 percent probability or greater) 
that any current psychiatric disability, 
excluding drug or alcohol addiction, was 
caused or aggravated beyond its normal 
progression by his MS. 

c)  State whether it is at least as 
unlikely as not (50 percent probability 
or greater) that any current psychiatric 
disorder, excluding drug or alcohol 
addiction, is otherwise related to the 
Veteran's active service, to 
specifically exclude any in-service 
substance abuse.

7.  Next, schedule the Veteran for a VA 
audiological examination to ascertain the 
nature and etiology of his bilateral hearing 
loss.  The claims file should be reviewed by 
the examiner, and the examination report should 
reflect that review.  All appropriate tests, 
including an audiological evaluation should be 
conducted.  The examiner should provide a 
rationale for any opinion expressed and 
reconcile it with all pertinent evidence of 
record, including the Veteran's assertions of 
frequent exposure to heavy weapons and light 
arms fire during basic training and subsequent 
service in the artillery.  The VA examiner 
should also expressly address and reconcile his 
opinion with the findings of the September 2008 
VA audiology examiner, who opined that the 
Veteran's bilateral sensorineural hearing loss 
was related to his reported in-service duties 
as an artillery transport specialist.  
Additionally, the VA examiner should consider 
any evidence of a continuity of hearing loss 
symptoms since his period of active service.  
Dalton.  Specifically, the VA examiner's 
opinion should address the following:

a)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current bilateral 
hearing loss was caused or aggravated by 
in-service noise exposure.

b)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current bilateral 
hearing loss is otherwise related to the 
Veteran's period of active service.

8.  Then, readjudicate the claims remaining on 
appeal.  If any aspect of the decision remains 
adverse to the Veteran, issue a supplemental 
statement of the case and allow the appropriate 
time for response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


